Order denying motion to open defaults and vacate judgments reversed upon the law and the facts, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and cases restored to the Trial Term calendar. The affidavit reciting counsel’s actual engagement in the Appellate Division, Second Department, on February 3, 1930, at one p. m., entitled counsel, as a matter of right, to have the trials passed for the day. Appeal from order denying motion to set aside said order dismissed. Lazansky, P. J., Young, Hagarty, Seudder and Tompkins, JJ., concur.